Title: To James Madison from Jacob Abraham Uitenhage de Mist (Abstract), 3 May 1805
From: Mist, Jacob Abraham Uitenhage de
To: Madison, James


3 May 1805, New York. Having been commissioned by the Batavian government after the Peace of Amiens to take possession of the Cape of Good Hope and to arrange for a new colonial government, he arrived in New York on 23 Apr. after completing his mission. Since the war that broke out again during his stay at the Cape necessitated his return to Holland in a neutral ship, the Silenus, Capt. Joseph King, owned by Franklin, Robinson and Company of New York, which arrived at the Cape in January, seemed to be a suitable vessel for him, his family, their retinue, baggage and belongings, about fifty cases of various Cape wines to be distributed to friends in Holland, rarities collected on trips in Africa, and provisions for the trip. Contracted with King to transport him to Europe after King had fulfilled his other duties. De Mist enabled King to acquire as the bulk of his cargo goods from government warehouses that were unobtainable elsewhere. Before departure, de Mist paid King 6,500 Spanish dollars in silver for passage to the Texel. King exchanged the specie for paper money, using it to pay for his cargo and making a profit of nearly 120 percent.
Following a passage of fifty-six days he believed he could continue his voyage after a two-or three-week stop to repair the ship that had been slightly damaged near the time of their departure from the Cape, or perhaps to change part of the cargo. Was surprised and deeply disappointed when the owners told him that the ship would not sail to Europe, that they would procure him passage on another ship for which they were still looking, and that all his baggage would be unloaded and stored until that event. Finds himself in the unfortunate position of having to have all his effects unloaded, inspected by customs, and assessed duties, in addition to undergoing the risk of loss that follows unloading, storing, and reloading several cases of bottled wine and small provisions for the voyage, which were loaded at the Cape without much precaution, as he believed them safe on board until his arrival in Europe.
Will try to work by arbitration with the owners of the Silenus but shares the above-mentioned circumstances with JM in order to support his request. Asks JM to see to it that an order is sent to him as quickly as possible authorizing New York customs officers to allow him to requisition all his effects and baggage without difficulty and reload them when the time comes without being limited by import or export regulations. Promises there is neither contraband nor anything of value in the baggage and that none of his bottles of wine will be emptied in New York. Flatters himself that his word will erase any possible suspicion of his character and that his public reputation as commissary general and representative of the Batavian government at the Cape of Good Hope will merit JM’s allowing his request. The good relations that exist between the two republics, and that his government will always jealously protect, assure him that JM will grant such fair request just as his government would in a like case.

Adds in a postscript that Batavian consul Heineken knows him personally and will be able to give JM any further information. Attaches a certified copy of his contract.
